This is an original action in mandamus brought against the township trustees of Adams township in Lucas county to compel them to approve the official bond of the relator as justice of the peace of that township.
The petition avers that the relator was elected to the office of justice of the peace of Adams township at the November election, 1925, and that he has tendered to the defendants bonds to secure the faithful performance of his duties as such justice, and that these bonds have been rejected; but the *Page 22 
petition does not aver the reasons why the defendants refused to approve the bonds.
The petition alleges that the relator is now and has been since February, 1925, a bona fide resident of Adams township, but it does not aver that he was a duly qualified elector of that township. Section 4, Article XV, of the Constitution of Ohio, provides that no person shall be elected to any office in this state unless he possess the qualifications of an elector. Many residents are not electors. If the relator first became a resident of Adams township in February, 1925, and had theretofore been a citizen of another state, or of a foreign country, he would not be, in November, 1925, an elector of that township, and the defendants may, for that reason, have refused to approve the official bond tendered by him.
The petition avers that the sureties on the first bond tendered by relator "made affidavit they were worth $1,000," but it nowhere avers that they were in fact worth that amount, or any amount, or that they were qualified as sureties. The petition does not aver when the defendants notified the relator that his first bond was rejected; nor whether such notification was in writing; nor does it aver to whom his bonds were executed.
In an action for mandamus a court will not compel township trustees to approve the official bond of a justice of the peace unless it appear that the bond tendered complies substantially with the law.
Demurrer sustained.
WILLIAMS, J., concurs.
YOUNG, J., not participating. *Page 23